DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 06/18/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 06/18/2020, 02/25/2021 and 07/21/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/18/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1   are rejected under 35 U.S.C. 103 as obvious over CN 106276829 to Li (Li, machine translation) in view of WO 2017204225 to Yamada (Yamada, US 2019/0152792 is used as English language equivalent).
Regarding claims 1 and 2, Li  discloses method for preparing a lithium bis(fluorosulfonyl)imide salt (Title, Abstract, Para 31),  the method comprising: a step of dissolving bis(chlorosulfonyl)imide  in ethyl acetate  as a  solvent in a reaction  vessel to prepare a first reaction solution; a step of injecting lithium fluoride (LiF) to the first reaction solution in the non-glass vessel (para 31)  and refluxing while heating to prepare a second reaction solution (31, the term refluxing interpreted as gas evaluation), a step of separating a product including a lithium bis(fluorosulfonyl)imide salt and the organic solvent from the second reaction solution (para 33, 34); and a step of obtaining the lithium bis(fluorosulfonyl)imide salt in a solid phase from the product (para 34). Li does not expressly disclose wherein reaction vessel is non-glass vessel.
Yamada  teaches a method for preparation a lithium bis(fluorosulfonyl)imide salt (Title, Abstract, para 137), the method comprising a step of reaction of bis(chlorosulfonyl)imide in a non-glass (PFA re claim 2)  vessel to prepare a first reaction solution; a step of injecting lithium fluoride (LiF) to the first reaction solution in the non-glass vessel (example 3, para 37)  and refluxing while heating to prepare a second reaction solution (example 3, para 119) a step of separating a product including a lithium bis(fluorosulfonyl)imide salt and the organic solvent from the second reaction solution (para 137); and a step of obtaining the lithium bis(fluorosulfonyl)imide salt in a solid phase from the product (example 3, para 119, para 138). In another words, Yamada teaches substantially similar method carried out in the non-glass vessel. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li  by carrying out reaction of bis(chlorosulfonyl)imide  with LiF in non-glass vessel  as taught by Yamada, because such the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would increase life of the reaction vessels which are in contact with highly destructive HF and as such increase safety of the process. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claim 3, Li discloses the step of separating the product from the second reaction solution comprises: a step of cooling the second reaction solution; and a step of injecting an extractor to the cooled second reaction solution to separate the product comprising the lithium bis(fluorosulfonyl)imide salt and the organic solvent (para 31-34, toluene interpreted as “extractor’).
Regarding claim 4, Li discloses wherein the step of obtaining the lithium bis(fluorosulfonyl)imide salt in a solid phase from the product comprises: a step of removing the organic solvent from the product for concentration; and a step of drying the concentrated product to obtain the lithium bis(fluorosulfonyl)imide salt in a solid phase (para 33,34). 
Regarding claim 5, Li discloses wherein in the step of preparing the first reaction solution, the organic solvent is used in from 200 parts by weight to 1,000 parts by weight with respect to 100 parts by weight of the bis(chlorosulfonyl)imide (para 31, 37, 43).
Regarding claim 6, Li discloses wherein in the step of preparing the second reaction solution, the lithium fluoride (LiF) is injected in 1 mol to 10 mol with respect to 1 mol of the bis(chlorosulfonyl)imide (claim 8).
Regarding claim 7, modified Li discloses the invention as discussed above as applied to claim 3 and incorporated therein. In addition, Li teaches that the temperature of the second solution raised to 40 oC (heated) and reaction time at that temperature was 10 h (para 31, 49).  Since HF is present in the reaction mixture reflection of said mixture is necessarily present.
Alternatively, Yamada teaches that the heating of the second solution (reaction mixture) can be carried out at 120 oC for 1.5 h (para 117, 118). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the reaction time and reaction temperature based on nature solvent, concentration etc. by controlling completion with F19 NMR to reach desired completion without formation of impurities. 
Regarding claim 9, modified Li discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since, the step of preparing of the first reaction solution taken place is in non-glass vessel or reaction and considered that Li discloses placing of preliminary prepared solution of bis(chlorosulfonyl)imide in ethylacetate, THF or acetonitrile, the limitation “in the step of preparing the first reaction solution, a time period for dissolving bis(chlorosulfonyl)imide in the organic solvent is within 10 hours or less” considered met.
Regarding claim 10, Li discloses the step of lowering temperature to 20oC (para 32). It is interpreted as a room temperature. Alternatively, in course of lowering reaction temperature to 20oC, the temperature of  25oC would be necessarily reached.
Regarding claims 8 and 11, modified Li discloses the invention as discussed above as applied to claim 3 and incorporated therein. Modified Li does not expressly disclose wherein the extractor comprises at least one or more selected from the group consisting of LiOH (anhydride), LiOH- H20, Li2CO3, lithium methoxide (LiOMe), lithium ethoxide (LiOEt) and lithium tert-butoxide (LiOt-Bu). However, since the reaction of preparation of lithium bis(fluorosulfonyl)imide involved HF, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to neutralize remaining HF by addition basic salt, wherein said salt would not bring in other cations than Li and other anions different from F- to obtain target salt without od side mixture products. Moreover, one skilled in the art would appreciate adding salts to two phase liquid-liquid mixture to decrease foaming and improve liquid-liquid separation.   
Regarding the limitation: “wherein the extractor is included in 1 mol to 10 mol with respect to 1 mol of the bis(fluorosulfonyl)imide”, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to determine the amount of the extractor depending on reaction solvent , amount of remaining HF, nature of extractor as result of routine experiment, which is within skill of any chemist familiar with laboratory manipulations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727